United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3166
                      ___________________________

                                 Theresa Kirklin

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

            Rhonda Benton, in her official and individual capacity

                     lllllllllllllllllllllDefendant - Appellee

             Michael Poore, in his official and individual capacity

                           lllllllllllllllllllllDefendant

               Ron Self, in his official and individual capacity

                     lllllllllllllllllllllDefendant - Appellee

Johnny Key, in his official and individual capacity; Little Rock School District

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Central
                                 ____________

                           Submitted: May 20, 2021
                             Filed: May 25, 2021
                                [Unpublished]
                                ____________
Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Theresa Kirklin appeals the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 action. Upon careful de novo review, see Morris
v. Cradduck, 954 F.3d 1055, 1058 (8th Cir. 2020) (standard of review), we affirm.
We agree with the district court that Kirklin was not seized under the Fourth
Amendment, as a reasonable person in her circumstances at the time of the incident
would have felt free to leave. See United States v. Mendenhall, 446 U.S. 544, 553-54
(1980) (person has been seized by show of authority if, in view of all circumstances
surrounding incident, reasonable person would have believed that he was not free to
leave); Clark v. Clark, 926 F.3d 972, 977-78 (8th Cir. 2019) (consensual encounter
never ripened into seizure, as plaintiff never gave officers reason to believe he no
longer wished to engage in contact, never asked whether he could leave, and did not
point to any blocking action or other show of authority indicating he was not free to
leave); see also Pennington v. Metro. Gov’t of Nashville & Davidson Cnty., 511 F.3d
647, 652 (6th Cir. 2008) (officer who agreed to breathalyzer test because he feared
termination if he refused was not seized, as reasonable officer would not have feared
detention if he refused; person is not seized simply because he believes he will lose
his job).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-